In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 04-3145
UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
                                v.

WINTHROP P. WILLIAMS, JR.,
                                           Defendant-Appellant.

                          ____________
        Appeal from the United States District Court for the
        Southern District of Indiana, Indianapolis Division.
         No. 04 CR 33—Larry J. McKinney, Chief Judge.
                          ____________
  ARGUED FEBRUARY 11, 2005—DECIDED MARCH 16, 2005
                   ____________




  Before BAUER, POSNER, and KANNE, Circuit Judges.
  BAUER, Circuit Judge. Defendant-Appellant Winthrop P.
Williams, Jr. challenges the denial of his motion to suppress
evidence seized during a search of his home. The evidence
led to his indictment and conditional plea of guilty on one
count of possession with intent to distribute more than
50 grams of cocaine. Specifically, Williams takes issue with
a warrantless search of his residence, conducted immedi-
ately prior to a search authorized by a warrant, where the
police first observed the evidence at issue. The district court
2                                                No. 04-3145

found that the independent source doctrine applied in this
case and denied the motion to suppress. We affirm.


Background
  Police in Madison County, Indiana made controlled pur-
chases of cocaine base from Williams through a confidential
informant on December 31, 2003, January 16, 2004, and
January 22, 2004. On each occasion, one gram of cocaine was
purchased for $100. After the second controlled purchase,
the lead detective on the case, Clifford Cole, planned to make
one more controlled buy of cocaine from Williams and then
obtain a search warrant for his residence. Detective Cole
noted this plan in his report following the second purchase.
  On January 22, 2004, the night of the third controlled
purchase, Williams left his apartment, drove a few blocks
away, and at approximately 8:35 p.m., sold cocaine to the
informant. A few minutes after the buy, Williams was
stopped in his vehicle and arrested. At 8:45, while Cole was
retrieving the cocaine from the informant, he was informed
of Williams’ arrest. Cole then decided to proceed with his
plan of obtaining a warrant for Williams’ residence. At 9:00,
Cole contacted the prosecutor’s office and requested a
search warrant. At 9:42, Madison County Circuit Court
Judge Frederick Spencer issued a search warrant for the
residence.
  Meanwhile, unbeknownst to Cole, other members of the
police had entered Williams’ apartment after the arrest and
commenced a search of the premises without a warrant.
These officers observed evidence, including cocaine, U.S.
currency, firearms, and a digital scale. This evidence was
later seized pursuant to the search warrant.
  Williams was indicted on three counts of distribution of
cocaine base and one count of possession with intent to
distribute over 50 grams of cocaine base. He filed a motion
No. 04-3145                                                  3

to suppress the evidence seized from his home. Cole tes-
tified that he was unaware of the warrantless entry into
Williams’ residence and that the entry did not influence his
decision to obtain a search warrant. Also, the affidavit
in support of the search warrant did not make any men-
tion of the warrantless entry or the evidence observed there.
The district court found Cole’s testimony to be credible,
determined that the search warrant did not rely on any in-
formation obtained from the warrantless entry, and denied
Williams’ motion to suppress. Subsequently, Williams pleaded
guilty while reserving the right to appeal the suppression
issue.


Discussion
  On appeal, Williams asserts that the district court erred
in denying his motion to suppress evidence found in his
residence. When reviewing a district court’s denial of a
motion to suppress, we examine the district court’s factual
determinations for clear error and review questions of law
de novo. United States v. Brown, 133 F.3d 993, 998 (7th Cir.
1998).
  The proper way to balance society’s interest in deterring
police misconduct and society’s interest in having juries
receive all probative evidence of a crime is to place police in
the same, not a worse, position they would have been in
absent the misconduct. Nix v. Williams, 467 U.S. 431, 443
(1984). The independent source doctrine permits the intro-
duction of evidence that was initially discovered during an
unlawful search if the evidence was seized later during a
search that was not tainted by the initial illegality. United
States v. May, 214 F.3d 900, 906 (7th Cir. 2000). The key to
determining whether the independent source doctrine
applies, therefore, is to ask whether the evidence at issue
was obtained by independent legal means. Id. We must re-
solve two questions: (1) whether Detective Cole’s decision to
4                                               No. 04-3145

seek a search warrant was prompted by the evidence seen or
seized during the warrantless search; and (2) whether such
evidence affected Judge Spencer’s decision to issue the
search warrant. See United States v. Markling, 7 F.3d 1309,
1315-16 (7th Cir. 1993).
  First, there is no causal link in the instant case between
the warrantless search and the decision to seek a search
warrant. The police had already arranged and executed two
controlled purchases of cocaine through a confidential
informant. Also, Cole noted his plan to obtain a search war-
rant in the police report following the second purchase,
several days before the warrantless search. After the third
purchase and subsequent arrest, Cole followed through on
his plan to obtain a warrant without any knowledge of the
search being conducted simultaneously. We agree with the
district court that Cole’s decision to seek a search warrant
was not prompted by any evidence found during the war-
rantless search.
  Second, Judge Spencer’s decision to issue the search war-
rant was not influenced by the evidence discovered at
Williams’ home. The affidavit in support of the search war-
rant made no mention of any evidence obtained from the
warrantless search. Cole never mentioned this evidence and
was, in fact, unaware that the search was even taking
place. Therefore we agree that in issuing the warrant, the
judge was not influenced by any evidence observed during
the warrantless search.


Conclusion
  For the reasons stated herein, we find that the independ-
ent source doctrine applies to this case, and the decision of
the district court is AFFIRMED.
No. 04-3145                                          5

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—3-16-05